Appeal by defendant from a judgment of the Supreme Court, Queens County (Dubin, J.), rendered May 19, 1982, convicting him of attempted criminal possession of a weapon in the third degree, upon a plea of guilty, and imposing sentence. This appeal brings up for review the denial, after a hearing (Rubin, J.), of defendant’s motion to suppress the weapon found on his person.
Judgment affirmed.
*274We see no basis, on this record, to substitute our judgment for that of the Judge presiding at the suppression hearing, who credited the testimony of the arresting officer (see, People v Valo, 92 AD2d 1004; People v Hopkins, 86 AD2d 937, 938; People v Duncan, 75 AD2d 823, 824; People v Wright, 71 AD2d 585, 586) and we reject defendant’s contention that this testimony “has all appearances of having been patently tailored to nullify constitutional objections” (People v Garafolo, 44 AD2d 86, 88; see, People v Africk, 107 AD2d 700; People v Rodriguez, 105 AD2d 718). O’Connor, J. P., Weinstein, Brown and Kunzeman, JJ., concur.